September 10, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   BENNETT KEITH O’BANNON, Appellant

NO. 14-12-00653-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This cause was heard on the transcript of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment is REFORMED, to delete
the specific amount of costs assessed and to reflect jail time credited from July 8,
2011 to July 11, 2012.
      The Court orders the judgment AFFIRMED as REFORMED.
      We further order this decision certified below for observance.